Judgment of the County Court of Kings County convicting defendant of the crime of grand larceny in the first degree, two counts, unanimously affirmed. No opinion. Orders (1) denying defendant’s motion to change place of trial of the indictment; (2) denying in part defendant’s motion for a bill of particulars; and (3) denying defendant’s motion for a severance of the indictment against him, unanimously affirmed. No opinion. The appeal from sentences and appeal from the denial of the motion orally made March 3, 1941, to set aside the verdict of the jury and for a new trial are dismissed, on the *883ground that no appeal lies therefrom. Present — Lazansky,. P. J., Hagarty, Carswell, Johnston and Taylor, JJ.